DETAILED ACTION
This office action is in response to preliminary amendments filed on 02/04/2022. Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2020/031931, filed on 08/25/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the current detector includes a shunt resistor that converts the current flowing through the DC motor into a voltage and outputs the voltage, a signal amplifying circuit that amplifies the voltage output from the shunt resistor at a predetermined amplification factor and outputs the voltage amplified, a voltage-dividing circuit that divides the voltage output from the signal amplifying circuit, and a current calculation circuit that receives the voltage divided by the voltage- dividing circuit, the voltage-dividing circuit includes at least one switch circuit each including a switching element and a resistor that are connected in series, and the current calculation circuit is configured to control the switching element of the voltage-dividing circuit based on a voltage value divided by the voltage-dividing circuit, and calculate a current flowing through the DC motor based on an operating state of the switching element and the voltage value received by the current calculation circuit.
The closest prior art is Nakajime et al. US 20160131142 A1 which teaches potential differences across shunt resistors occurring by current flowing through shunt resistors are amplified by amplifier unit. From the output of amplifier unit, current detecting unit detects current of each phase flowing through motor formed by a sensorless brushless DC motor. Rotation detecting unit calculates the rotation speed and position of motor based on the current detected by current detecting unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. US 20040239278 A1 teaches each voltage between the first and second resistances Ru1 and Ru2, between the first and second resistances Rv1 and Rv2, and between the first and second resistances Rw1 and Rw2 corresponds to voltage generated by dividing motor terminal voltage of the U-phase, V-phase and W-phase. The voltage between each resistance can be inputted into the microcomputer 21. An electric power source current detecting circuit 28 connected to the shunt resistance Rs detects a value of voltage of the shunt resistance Rs, calculates a value of current applied to the motor M based upon the voltage value of the shunt resistance Rs. The current value can be inputted into the microcomputer 21.
Kiyama et al. US 20150268614 A1 teaches the current detection resistor 105 is connected in series between the source terminals of the switching elements 103b, 103d, and 103f and the ground. With this configuration, the total amount of current flowing to a coil of the motor 20 flows in the current detection resistor 105. A current detection part 106 measures the voltage across the current detection resistor 105, divides the measured voltage by the resistance value of the current detection resistor 105 to calculate a current value, and outputs the current value as driving torque information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846